DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 are pending in this application.
Claims 10 and 12 have been cancelled by Applicant.
Claims 13-15 are new claims.

Response to Arguments

With respect to the prior art rejections under 35 USC 103: Applicant’s arguments with respect to independent claim 1 have been considered but are moot  because amended independent claim 1 and news claims 13-15 necessitate new grounds of rejection in this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 4, 9, 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20180095457 A1) in view of Ho et al. (US 20170090480 A1). 
Regarding Claim 1, Lee teaches a vehicle system (Lee, [0216] “The operation system…is a system for controlling the overall driving operation of the vehicle”) comprising: a vehicle that includes an occupant appropriateness detecting device that detects appropriateness of an occupant as a driver (Lee, [0093] “The biometric sensing unit…may acquire biometric information of the user…The biometric information may be used…for determination of a user's condition”, [0054] “The driver condition information may be generated based on images of a driver captured by the internal camera…or the driver's biometric information sensed by the biometric sensing unit”), a vehicle-side operation device that is operated by the occupant for driving the vehicle (Lee, [0068] “the autonomous vehicle…may receive a user input for driving of the vehicle…through the driving manipulation apparatus…The vehicle…may operate based on the user input received through the driving manipulation apparatus”, [0181] “The steering input device…may take the form of a wheel to enable a steering input through the rotation thereof. In some implementations, the steering input device may be provided as a touchscreen, a touch pad, or a button”), a vehicle-side control device that controls a traveling condition of the vehicle (Lee, [0245] “The controller…may control the overall operation of each unit inside the vehicle“), a vehicle-side communication device that transmits and receives information to and from outside of the vehicle (Lee, [0157] “The communication apparatus…is configured to perform communication with an external device…the external device may be a nearby vehicle, a mobile terminal, or a server”), and a vehicle condition detecting device that detects a condition of the vehicle (Lee, [0238] “The sensing unit…may sense the state of the vehicle”) and a control center that is provided outside of the vehicle (Lee, Fig 10 shows the server-800 outside of the vehicle, Examiner interprets server as reading on control center) and includes a center-side communication device that transmits and receives information to and from the vehicle (Lee, [0039] “the server including a communication unit configured to acquire information related to a vehicle…transmit a remote control signal”), and a center-side control device that controls the traveling condition of the vehicle via the vehicle-side control device (Lee, [0350] “when the vehicle…is in remote control mode, the controller…may control the vehicle based on the remote control signal transmitted by the server”, Fig 19 Step 310 “server requests nearby vehicle to remotely control vehicle, Step 320 “nearby vehicle remotely controls vehicle”, Examiner interprets “nearby vehicle” as reading on center-side control device), wherein the vehicle-side control device controls the traveling condition of the vehicle (Lee, [0245] “The controller…may control the overall operation of each unit inside the vehicle”) in each of: 2SUPPLEMENTAL AMENDMENT UNDER 37 C.F.R. § 1.114(c) Attorney Docket No.: Q245814 Appln. No.: 16/296,952a manual driving mode of controlling the traveling condition of the vehicle through an operation of the vehicle-side operation device by the occupant (Lee, [0068] “In the manual mode, the autonomous vehicle…may receive a user input for driving of the vehicle…through the driving manipulation apparatus…The vehicle…may operate based on the user input received through the driving manipulation apparatus”), an automated driving mode of controlling the traveling condition of the vehicle without an operation of the vehicle-side operation device by the occupant (Lee, [0034] “The autonomous mode indicates operation without control of a driver”,  [0049] “the vehicle…is able to travel without manipulation of the driver”), and a center driving mode of controlling the traveling condition of the vehicle by the center-side control device (Lee, [0034] “the remote control mode indicates remotely controlled operation by an external device”, Examiner interprets “remote control mode” as reading on center driving mode), in a case where a mode change is performed from the automated driving mode (Lee, [0371] “the controller…may switch the vehicle…to manual mode”), the mode change is performed to the manual driving mode in the case of determining that the occupant detected by the occupant appropriateness detecting device has appropriateness as a driver (Lee, [0380] “Based on the determination that the occupant is able to drive the vehicle…the controller…may control the vehicle…to switch to manual mode“), and the mode change is performed to the center driving mode in the case of determining that the occupant does not have appropriateness as a driver (Lee, [0281] “a driver is now not able to drive the vehicle…the processor…may determine that the vehicle…needs to be remotely controlled”, [0346] ”based on the determination…that the vehicle…needs to be remotely controlled, the processor…may control the vehicle…with a remote control signal“), the vehicle-side control device determines abnormality of the vehicle based on the condition of the vehicle detected by the vehicle condition detecting device (Lee, [0287] “the controller…or the operation system…of the vehicle…may detect an error that has occurred while data processing is implemented in the software related to the autonomous driving function”, [0238] “The sensing unit…may sense the state of the vehicle”), the vehicle-side communication device transmits vehicle abnormality information to the control center when the vehicle-side control device determines that the vehicle is abnormal (Lee, [0277] “if an error regarding an autonomous driving function has occurred, the vehicle…may transmit a signal to the server to inform the occurrence of the error”), and based on  the center-side control device acquiring the vehicle abnormality information (Lee, [0176] “The controller…may transmit, through the communication apparatus…to a server capable of remotely controlling the vehicle…error information indicating an error in the vehicle…Based on information transmitted by the vehicle…the server may determine whether the vehicle…needs to be remotely controlled”, Fig 19 Step 310 “server requests nearby vehicle to remotely control vehicle”) 

Lee does not teach the center-side control device transmits positional information of the vehicle, in which the abnormality is detected, to another vehicle different from the vehicle, in which the abnormality is detected, and performs an alternative vehicle process of causing a vehicle-side control device of the other vehicle to travel towards the vehicle by performing the automated driving mode based on the positional information of the vehicle in which the abnormality is detected.  However, Ho teaches these limitations.

Ho teaches the center-side control device transmits positional information of the vehicle, in which the abnormality is detected (Ho, [0052] “ AV data…can include the current location of the autonomous vehicle”), to another vehicle different from the vehicle, in which the abnormality is detected (Ho, [0048] “Based on information about the difficulty of certain portions of the route, the human vehicle guide assistance service…can pair a human driven vehicle with the autonomous vehicle…Using location data received from the vehicles” ), and performs an alternative vehicle process of causing a vehicle-side control device of the other vehicle to travel towards the vehicle by performing the automated driving mode based on the positional information of the vehicle in which the abnormality is detected (Ho, [0116] “The HV guidance system can receive a guided assistance request, when…the AVS of an autonomous vehicle encounters an event or condition which drops the confidence value of the AVS in its determination of whether the autonomous vehicle can safely progress on its trip”, [0179] “the network service can select another vehicle to complete the transport service on behalf of the rider…that is closest to the location where the AV…is positioned …another AV as the subsequent vehicle to complete the transport service for the rider (e.g., such as described in examples herein”). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of modified Lee to include the center-side control device transmits positional information of the vehicle, in which the abnormality is detected, to another vehicle different from the vehicle, in which the abnormality is detected, and performs an alternative vehicle process of causing a vehicle-side control device of the other vehicle to travel towards the vehicle by performing the automated driving mode based on the positional information of the vehicle in which the abnormality is detected as taught by Ho in order to  provide additional actions for safe navigation “ the instructions can include additional actions which the autonomous vehicle...is to perform, such as waiting at the meeting location, turning on its lights, parking and available parking spot, or pulling over at a given location which is in a region of the meeting location” (Ho, [0116]).
Regarding Claim 2, Lee teaches vehicle system (Lee, [0216] “The operation system…is a system for controlling the overall driving operation of the vehicle”)  according to claim 1, wherein the control center includes a remote operation device with which a remote operator operates the vehicle (Lee, [0350] “when the vehicle…is in remote control mode, the controller…may control the vehicle based on the remote control signal transmitted by the server”, Fig 19 Step 310 “server requests nearby vehicle to remotely control vehicle”), and the center-side control device controls the traveling condition of the vehicle based on an operation amount of an operation of the vehicle by the remote operator using the remote operation device in the center driving mode (Lee, [0318] “The controller…may transmit the generated remote control request signal to the server…via the communication apparatus”, Fig 19 Step 310 “server requests nearby vehicle to remotely control vehicle”, Examiner interprets “nearby vehicle” as reading on center-side control device).  

Regarding Claim 3, Lee teaches the vehicle system (Lee, [0216] “The operation system…is a system for controlling the overall driving operation of the vehicle”) according to claim 1, wherein the vehicle includes a vehicle part condition detecting device that detects a condition of a vehicle part that configures the vehicle (Lee, [0061] the vehicle condition information may indicate whether the vehicle…receives a GPS signal properly, whether an error has occurred in at least one sensor of the vehicle…and whether each device in the vehicle…operates properly”), the vehicle-side communication device transmits at least vehicle part condition information indicating the condition of the vehicle part detected by the vehicle part condition detecting device to the control center (Lee, 0176] The controller…may transmit, through the communication apparatus…to a server capable of remotely controlling the vehicle…at least one of the following information: …vehicle condition information…error information indicating an error in the vehicle”).

Lee does not teach the control center includes: a storage device that stores the vehicle part condition information of at least the vehicle, and a vehicle part abnormality predicting device that predicts abnormality of the vehicle part based on the vehicle part condition information that is stored in the storage device, and the vehicle-side control device performs the mode change from the automated driving mode to the manual driving mode or the center driving mode in the case where the vehicle part abnormality predicting device predicts abnormality of the vehicle part.  However, Ho teaches these limitations.

Ho teaches the control center includes: a storage device that stores the vehicle part condition information of at least the vehicle ( [0182] “the autonomous vehicles can obtain more information and store the information for future use”), and a vehicle part abnormality predicting device that predicts abnormality of the vehicle part based on the vehicle part condition information that is stored in the storage device (Ho, [0167] “AVS…can anticipate or plan for a variety of different events…software malfunctioning…hardware malfunction”; [0171-173] “response to a particular type of disabling failure…[e.g.] malfunction or degradation of a vehicle component…primary sensor(s) are disabled…braking degradation or failure”; [0136] “regarding prediction that vehicle will need assistance or based on conditions/events”; [0107] “regarding the remote service anticipating/predicting conditions or events”, [0166] “The threshold can be selected by implementation or design (e.g., through use of models, analysis of historical data, etc.) to signify the point where the understanding of the AVS…of the event or condition”), and the vehicle-side control device performs the mode change from the automated driving mode to the manual driving mode or the center driving mode in the case where the vehicle part abnormality predicting device predicts abnormality of the vehicle part (Ho [0050] “the remote human operator can provide input which is received by AVS as instructions…The controller  can use the input to control the vehicle interface subsystem and its various interfaces, so as to handle the…condition…”; [0083] “the human operators can remotely assist the autonomous vehicle when…a confidence in the safety of the autonomous vehicle is negatively affected”; [0167]: “anticipate or plan”).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of modified Lee to include the control center includes: a storage device that stores the vehicle part condition information of at least the vehicle, and a vehicle part abnormality predicting device that predicts abnormality of the vehicle part based on the vehicle part condition information that is stored in the storage device, and the vehicle-side control device performs the mode change from the automated driving mode to the manual driving mode or the center driving mode in the case where the vehicle part abnormality predicting device predicts abnormality of the vehicle part in order “to signify the point where the understanding of the AVS…of the event or condition, and/or the action that should be undertaken by the autonomous vehicle” (Ho. [0166])
Regarding Claim 4, Lee teaches the vehicle system (Lee, [0216] “The operation system…is a system for controlling the overall driving operation of the vehicle”) according to claim 2, wherein the vehicle includes a vehicle part condition detecting device that detects a condition of a vehicle part that configures the vehicle (Lee, [0061] the vehicle condition information may indicate whether the vehicle…receives a GPS signal properly, whether an error has occurred in at least one sensor of the vehicle…and whether each device in the vehicle…operates properly”), the vehicle-side communication device transmits at least vehicle part condition information indicating the condition of the vehicle part detected by the vehicle part condition detecting device to the control center (Lee, 0176] The controller…may transmit, through the communication apparatus…to a server capable of remotely controlling the vehicle…at least one of the following information: …vehicle condition information…error information indicating an error in the vehicle”).

Lee does not teach the control center includes: a storage device that stores the vehicle part condition information of at least the vehicle, and a vehicle part abnormality predicting device that predicts abnormality of the vehicle part based on the vehicle part condition information that is stored in the storage device, and the vehicle-side control device performs the mode change from the automated driving mode to the manual driving mode or the center driving mode in the case where the vehicle part abnormality predicting device predicts abnormality of the vehicle part.  However, Ho teaches these limitations.

Ho teaches the control center includes: a storage device that stores the vehicle part condition information of at least the vehicle ( [0182] “the autonomous vehicles can obtain more information and store the information for future use”), and a vehicle part abnormality predicting device that predicts abnormality of the vehicle part based on the vehicle part condition information that is stored in the storage device (Ho, [0167] “AVS…can anticipate or plan for a variety of different events…software malfunctioning…hardware malfunction”; [0171-173] “response to a particular type of disabling failure…[e.g.] malfunction or degradation of a vehicle component…primary sensor(s) are disabled…braking degradation or failure”; [0136] “regarding prediction that vehicle will need assistance or based on conditions/events”; [0107] “regarding the remote service anticipating/predicting conditions or events”, [0166] “The threshold can be selected by implementation or design (e.g., through use of models, analysis of historical data, etc.) to signify the point where the understanding of the AVS…of the event or condition”), and the vehicle-side control device performs the mode change from the automated driving mode to the manual driving mode or the center driving mode in the case where the vehicle part abnormality predicting device predicts abnormality of the vehicle part (Ho [0050] “the remote human operator can provide input which is received by AVS as instructions…The controller  can use the input to control the vehicle interface subsystem and its various interfaces, so as to handle the…condition…”; [0083] “the human operators can remotely assist the autonomous vehicle when…a confidence in the safety of the autonomous vehicle is negatively affected”; [0167]: “anticipate or plan”).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of modified Lee to include the control center includes: a storage device that stores the vehicle part condition information of at least the vehicle, and a vehicle part abnormality predicting device that predicts abnormality of the vehicle part based on the vehicle part condition information that is stored in the storage device, and the vehicle-side control device performs the mode change from the automated driving mode to the manual driving mode or the center driving mode in the case where the vehicle part abnormality predicting device predicts abnormality of the vehicle part in order “to signify the point where the understanding of the AVS…of the event or condition, and/or the action that should be undertaken by the autonomous vehicle” (Ho. [0166]).
Regarding Claim 9, Lee teaches vehicle system (Lee, [0216] “The operation system…is a system for controlling the overall driving operation of the vehicle”) according to claim 1, wherein the occupant appropriateness detecting device detects identification information of the occupant (Lee, [0093] “The biometric sensing unit…may include a sensor for acquire biometric information of the user, and may utilize the sensor to acquire a user's finger print information…The biometric information may be used for user authentication”), and the vehicle-side control device performs the mode change from the automated driving mode to the center driving mode in a case of determining that the occupant does not have appropriateness as a driver based on the identification information (Lee, [0281] “a driver is now not able to drive the vehicle…the processor…may determine that the vehicle…needs to be remotely controlled, [0346] based on the determination…that the vehicle…needs to be remotely controlled, the processor…may control the vehicle…with a remote control signal”).

Regarding Claim 11, Lee teaches the vehicle system (Lee, [0216] “The operation system…is a system for controlling the overall driving operation of the vehicle”) according to claim 1, wherein the center driving mode is a mode of controlling the traveling condition of the vehicle (Lee, [0051] “When the vehicle…is in the remote control mode, the device other than the vehicle…may control the vehicle”, Examiner interprets “remote control mode” as reading on center driving mode) via an operation by a remote operator to perform remote manual driving of the vehicle (Lee, [0275] “Upon entering the remote control mode, the vehicle…may be controlled based on a remote control signal transmitted by the server”, Fig 19 Step 310 “server requests nearby vehicle to remotely control vehicle, Step 320 “nearby vehicle remotely controls vehicle”, Examiner interprets “nearby vehicle remotely controls vehicle” as reading on operation by a remote operator).  

Regarding Claim 13, Lee teaches the vehicle system according to claim 1.  Lee does not teach wherein the alternative vehicle process causes the vehicle-side control device of the other vehicle to travel towards the vehicle to have the occupant of the vehicle travel within the other vehicle.  However, Ho teaches this limitation (Ho, [0109] “the HV guidance system…can communicate route information…to the AVS…so that the controller…can implement route control…and cause the vehicle interface subsystem…to steer the vehicle to the meetup location“, [0052] “the HV… the human vehicle”). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of modified Lee to include the vehicle system according to claim 1.  Lee does not teach wherein the alternative vehicle process causes the vehicle-side control device of the other vehicle to travel towards the vehicle to have the occupant of the vehicle travel within the other vehicle as taught by Ho so that “the autonomous vehicle…can receive assisted guidance from a human driven vehicle in order to facilitate the autonomous vehicle's passage through the road segment that is of concern to the AVS” (Ho, [0108]).
Regarding Claim 14, Lee teaches a  method comprising: sending, by a first vehicle that includes an occupant (Lee, [0090] “An occupant sensing unit…may sense an occupant inside the vehicle “), vehicle abnormality information to a center-side control device of a control center (Lee, [0176] “The controller…may transmit, through the communication apparatus…to a server capable of remotely controlling the vehicle…error information indicating an error in the vehicle…Based on information transmitted by the vehicle…the server may determine whether the vehicle…needs to be remotely controlled”, Fig 19 Step 310 “server requests nearby vehicle to remotely control vehicle”), wherein the vehicle abnormality information indicates an abnormality of the first vehicle (Lee, [0277] “if an error regarding an autonomous driving function has occurred, the vehicle…may transmit a signal to the server to inform the occurrence of the error”).

Lee does not teach 8AMENDMENT UNDER 37 C.F.R. § I 11Attorney Docket No.: Q245814 Appln. No.: 16/296,952receiving, by a second vehicle and based on the center-side control device receiving the vehicle abnormality information, positional information of the first vehicle from the center-side control device; and driving, by the second vehicle based on the center-side control device receiving the vehicle abnormality information, the second vehicle towards the first vehicle, in an automated driving mode by using the positional information of the first vehicle, wherein the automated driving mode is a mode in which the second vehicle drives without an operation of a vehicle-side operation device of the second vehicle.  However, Ho teaches these limitations.

Ho teaches receiving, by a second vehicle and based on the center-side control device receiving the vehicle abnormality information (Ho, [0048] “Based on information about the difficulty of certain portions of the route, the human vehicle guide assistance service…can pair a human driven vehicle with the autonomous vehicle…Using location data received from the vehicles”), positional information of the first vehicle from the center-side control device (Ho, [0052] “ AV data…can include the current location of the autonomous vehicle”); and driving, by the second vehicle based on the center-side control device receiving the vehicle abnormality information (Ho, [0179] “ the particular failsafe trajectory…occurred (e.g., bad weather and visibility, or road conditions too difficult to maneuver, computer failure etc.), to determine…another AV as the subsequent vehicle to complete the transport service for the rider…The network service can also transmit a notification to a rider device (e.g., mobile computing device on which a service application for a transport arrangement service is executed) to provide information about the subsequently selected vehicle”), the second vehicle towards the first vehicle, in an automated driving mode by using the positional information of the first vehicle (Ho, [0179] “the network service can select another vehicle to complete the transport service on behalf of the rider…that is closest to the location where the AV…is positioned …another AV as the subsequent vehicle to complete the transport service for the rider (e.g., such as described in examples herein”), wherein the automated driving mode is a mode in which the second vehicle drives without an operation of a vehicle-side operation device of the second vehicle (Ho, [0002] “Autonomous vehicles…replace human drivers with sensors and computer-implemented intelligence”) .

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of modified Lee to include receiving, by a second vehicle and based on the center-side control device receiving the vehicle abnormality information, positional information of the first vehicle from the center-side control device; and driving, by the second vehicle based on the center-side control device receiving the vehicle abnormality information, the second vehicle towards the first vehicle, in an automated driving mode by using the positional information of the first vehicle, wherein the automated driving mode is a mode in which the second vehicle drives without an operation of a vehicle-side operation device of the second vehicle as taught by Ho in order to  safely transport passengers when the there is an abnormality or “relatively new or never before encountered scenarios” with “low confidence values” (Ho, [0105)].
Regarding Claim 15, Lee teaches the method according to claim 14.  Lee does not teach further comprising: driving, by the second vehicle and after the second vehicle moves towards the first vehicle and the occupant of the first vehicle enters the second vehicle, the second vehicle with the occupant in at least one from among the automated driving mode and, a center driving mode, wherein the center driving mode is a mode in which the second vehicle drives based on traveling condition control by the center-side control device.

Ho teaches further comprising: driving, by the second vehicle and after the second vehicle moves towards the first vehicle and the occupant of the first vehicle enters the second vehicle (Ho, [0179] “ the particular failsafe trajectory…occurred (e.g., bad weather and visibility, or road conditions too difficult to maneuver, computer failure etc.), to determine…another AV as the subsequent vehicle to complete the transport service for the rider”), the second vehicle with the occupant in at least one from among the automated driving mode and (Ho, [0179] “another AV as the subsequent vehicle to complete the transport service for the rider”), a center driving mode, wherein the center driving mode is a mode in which the second vehicle drives based on traveling condition control by the center-side control device (Ho, [0049] “The remote human operator assistance service communicates with one or more remote human operators, who facilitates remote guidance for the autonomous vehicle”).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of modified Lee to include driving, by the second vehicle and after the second vehicle moves towards the first vehicle and the occupant of the first vehicle enters the second vehicle, the second vehicle with the occupant in at least one from among the automated driving mode and, a center driving mode, wherein the center driving mode is a mode in which the second vehicle drives based on traveling condition control by the center-side control device as taught by Ho in order to  safely transport passengers when the there is an abnormality or “relatively new or never before encountered scenarios” with “low confidence values” (Ho, [0105)].
 
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20180095457 A1) in view of Ho et al. (US 20170090480 A1) in further view of Yang et al (US 20170158202 A1).
Regarding Claim 5, Lee teaches the  vehicle system  (Lee, [0216] “The operation system…is a system for controlling the overall driving operation of the vehicle”) according to claim 1, wherein the occupant appropriateness detecting device detects at least biological information of the occupant (Lee, [0093] “The biometric sensing unit…may acquire biometric information of the user“), the vehicle-side communication device transmits at least the biological information detected by the occupant appropriateness detecting device to the control center (Lee, [0176] “The controller…may transmit, through the communication apparatus…to a server capable of remotely controlling the vehicle…at least one of the following information: driver condition information…Based on information transmitted by the vehicle…the server may determine whether the vehicle…needs to be remotely controlled”), 5SUPPLEMENTAL AMENDMENT UNDER 37 C.F.R. § 1.114(c) Attorney Docket No.: Q245814 and the vehicle-side control device performs the mode change from the manual driving mode to the automated driving mode or the center driving mode in a case where the occupant abnormality predicting device predicts abnormality of the occupant (Lee, [0281] “a driver is now not able to drive the vehicle…the processor…may determine that the vehicle…needs to be remotely controlled”, [0346] “based on the determination in…that the vehicle…needs to be remotely controlled, the processor…may control the vehicle…with a remote control signal”, [0327] “if the driver condition information indicates that an occupant in the vehicle…is dozing off or unconscious, the processor…may determine that the occupant is not able to drive the vehicle”) 

Lee does not teach Appln. No.: 16/296,952a storage device that stores the biological information, and an occupant abnormality predicting device that predicts abnormality of the occupant based on the biological information that is stored in the storage device.  However, Yang teaches these limitations.

Yang teaches a storage device that stores the biological information (Yang, [0043] “a storage unit…to store the measured biometric information signals”), and an occupant abnormality predicting device that predicts abnormality of the occupant based on the biological information that is stored in the storage device (Yang, [0081] “…if a driver's biometric abnormality event is detected by the ultra-wideband communication sensor unit”, Fig 5 Step S18 – “transmit driver's biometric abnormality event and execute vehicle control”).  


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of modified Lee to include a storage device that stores the biological information, and an occupant abnormality predicting device that predicts abnormality of the occupant based on the biological information that is stored in the storage device as taught by Yang in order to anticipate the driver’s ability to maintain control of the if an abnormality occurs with the driver in order to improve safety.
Regarding Claim 6, Lee teaches the  vehicle system  (Lee, [0216] “The operation system…is a system for controlling the overall driving operation of the vehicle”) according to claim 2, wherein the occupant appropriateness detecting device detects at least biological information of the occupant (Lee, [0093] “The biometric sensing unit…may acquire biometric information of the user“), the vehicle-side communication device transmits at least the biological information detected by the occupant appropriateness detecting device to the control center (Lee, [0176] “The controller…may transmit, through the communication apparatus…to a server capable of remotely controlling the vehicle…at least one of the following information: driver condition information…Based on information transmitted by the vehicle…the server may determine whether the vehicle…needs to be remotely controlled”), 5SUPPLEMENTAL AMENDMENT UNDER 37 C.F.R. § 1.114(c) Attorney Docket No.: Q245814 and the vehicle-side control device performs the mode change from the manual driving mode to the automated driving mode or the center driving mode in a case where the occupant abnormality predicting device predicts abnormality of the occupant (Lee, [0281] “a driver is now not able to drive the vehicle…the processor…may determine that the vehicle…needs to be remotely controlled”, [0346] “based on the determination in…that the vehicle…needs to be remotely controlled, the processor…may control the vehicle…with a remote control signal”, [0327] “if the driver condition information indicates that an occupant in the vehicle 100 is dozing off or unconscious, the processor…may determine that the occupant is not able to drive the vehicle”) 

Lee does not teach Appln. No.: 16/296,952a storage device that stores the biological information, and an occupant abnormality predicting device that predicts abnormality of the occupant based on the biological information that is stored in the storage device.  However, Yang teaches these limitations.

Yang teaches a storage device that stores the biological information (Yang, [0043] “a storage unit…to store the measured biometric information signals”), and an occupant abnormality predicting device that predicts abnormality of the occupant based on the biological information that is stored in the storage device (Yang, [0081] “…if a driver's biometric abnormality event is detected by the ultra-wideband communication sensor unit”, Fig 5 Step S18 – “transmit driver's biometric abnormality event and execute vehicle control”).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of modified Lee to include a storage device that stores the biological information, and an occupant abnormality predicting device that predicts abnormality of the occupant based on the biological information that is stored in the storage device as taught by Yang in order to anticipate the driver’s ability to maintain control of the if an abnormality occurs with the driver in order to improve safety.
Regarding Claim 7,  Lee teaches the  vehicle system  (Lee, [0216] “The operation system…is a system for controlling the overall driving operation of the vehicle”) according to claim 3, wherein the occupant appropriateness detecting device detects at least biological information of the occupant (Lee, [0093] “The biometric sensing unit…may acquire biometric information of the user“), the vehicle-side communication device transmits at least the biological information detected by the occupant appropriateness detecting device to the control center (Lee, [0176] “The controller…may transmit, through the communication apparatus…to a server capable of remotely controlling the vehicle…at least one of the following information: driver condition information…Based on information transmitted by the vehicle…the server may determine whether the vehicle…needs to be remotely controlled”), 5SUPPLEMENTAL AMENDMENT UNDER 37 C.F.R. § 1.114(c) Attorney Docket No.: Q245814 and the vehicle-side control device performs the mode change from the manual driving mode to the automated driving mode or the center driving mode in a case where the occupant abnormality predicting device predicts abnormality of the occupant (Lee, [0281] “a driver is now not able to drive the vehicle…the processor…may determine that the vehicle…needs to be remotely controlled”, [0346] “based on the determination in…that the vehicle…needs to be remotely controlled, the processor…may control the vehicle…with a remote control signal”, [0327] “if the driver condition information indicates that an occupant in the vehicle 100 is dozing off or unconscious, the processor…may determine that the occupant is not able to drive the vehicle”) 

Lee does not teach Appln. No.: 16/296,952a storage device that stores the biological information, and an occupant abnormality predicting device that predicts abnormality of the occupant based on the biological information that is stored in the storage device.  However, Yang teaches these limitations.

Yang teaches a storage device that stores the biological information (Yang, [0043] “a storage unit…to store the measured biometric information signals”), and an occupant abnormality predicting device that predicts abnormality of the occupant based on the biological information that is stored in the storage device (Yang, [0081] “…if a driver's biometric abnormality event is detected by the ultra-wideband communication sensor unit”, Fig 5 Step S18 – “transmit driver's biometric abnormality event and execute vehicle control”).  


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of modified Lee to include a storage device that stores the biological information, and an occupant abnormality predicting device that predicts abnormality of the occupant based on the biological information that is stored in the storage device as taught by Yang in order to anticipate the driver’s ability to maintain control of the if an abnormality occurs with the driver in order to improve safety.
Regarding Claim 8, Lee teaches the  vehicle system  (Lee, [0216] “The operation system…is a system for controlling the overall driving operation of the vehicle”) according to claim 4, wherein the occupant appropriateness detecting device detects at least biological information of the occupant (Lee, [0093] “The biometric sensing unit…may acquire biometric information of the user“), the vehicle-side communication device transmits at least the biological information detected by the occupant appropriateness detecting device to the control center (Lee, [0176] “The controller…may transmit, through the communication apparatus…to a server capable of remotely controlling the vehicle…at least one of the following information: driver condition information…Based on information transmitted by the vehicle…the server may determine whether the vehicle…needs to be remotely controlled”), 5SUPPLEMENTAL AMENDMENT UNDER 37 C.F.R. § 1.114(c) Attorney Docket No.: Q245814 and the vehicle-side control device performs the mode change from the manual driving mode to the automated driving mode or the center driving mode in a case where the occupant abnormality predicting device predicts abnormality of the occupant (Lee, [0281] “a driver is now not able to drive the vehicle…the processor…may determine that the vehicle…needs to be remotely controlled”, [0346] “based on the determination in…that the vehicle…needs to be remotely controlled, the processor…may control the vehicle…with a remote control signal”, [0327] “if the driver condition information indicates that an occupant in the vehicle…is dozing off or unconscious, the processor…may determine that the occupant is not able to drive the vehicle”) 

Lee does not teach Appln. No.: 16/296,952a storage device that stores the biological information, and an occupant abnormality predicting device that predicts abnormality of the occupant based on the biological information that is stored in the storage device.  However, Yang teaches these limitations.

Yang teaches a storage device that stores the biological information (Yang, [0043] “a storage unit…to store the measured biometric information signals”), and an occupant abnormality predicting device that predicts abnormality of the occupant based on the biological information that is stored in the storage device (Yang, [0081] “…if a driver's biometric abnormality event is detected by the ultra-wideband communication sensor unit”, Fig 5 Step S18 – “transmit driver's biometric abnormality event and execute vehicle control”).  


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of modified Lee to include a storage device that stores the biological information, and an occupant abnormality predicting device that predicts abnormality of the occupant based on the biological information that is stored in the storage device as taught by Yang in order to anticipate the driver’s ability to maintain control of the if an abnormality occurs with the driver in order to improve safety.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saco et al. (US 20170123423 A1) discloses an automatic driving mode with no driver present in the vehicle (Saco, [0049] “The automatic driving vehicle…according to this embodiment can carry out the autonomous traveling by means of the automatic driving mode even though no driver exists therein”).
Fairchild et al. (US 20170277191 A1) discloses a center side control device (Fairchild, Fig 5 410 shows the server computing device including instructions).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662     

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662